SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): May 18, 2009 China Yida Holding, Co. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware 000-26777 22-3662292 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) RM 1302-3 13/F, Crocodile House II 55 Connaught RoadCentral Hong Kong (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) 86-591-28308388 (ISSUER TELEPHONE NUMBER) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01. REGULATION FD DISCLOSURE. On May 18, 2009, wepresented to a group of potential investors at the CCG China Rising Investment Conference (the “Conference”) in New York City, hosted by CCG Investor Relations.We are filing this current report on Form 8-K to disclose our presentation materials in order to avoid the selective disclosure ofany material nonpublic information at the Conference. The Company’s presentation materials are attached hereto as Exhibit 99.1. The information contained in this Current Report on Form 8-K and the exhibit attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information or such exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The information set forth in or exhibits to this Form 8-K shall not be deemed an admission as to the materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. 99.1 Slide Presentation of China Yida Holding, Co., dated May 18, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. China Yida Holding, Co. By:/s/ Minhua Chen Name: Minhua Chen Title: Chairman of the Board of Directors Dated:
